TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00208-CV


In re Texas Department of Public Safety; Steve McGraw, in his official capacity as
Director of the Texas Department of Public Safety; Allan B. Polunsky, in his official
capacity as Chairman of the Public Safety Commission; the Public Safety Commission; and
Carin Marcy Barth, Ada Brown, John Steen, and A. Cynthia Leon, in their official
capacities as members of the Public Safety Commission





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relators' motion for temporary emergency relief and petition for writ of mandamus
are denied.  See Tex. R. App. P. 52.8(a).

						___________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Filed:   April 21, 2011